       Case 1:20-cv-03616-SDG Document 44 Filed 03/10/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                        CASE NO.: 1:20-cv-03616-SDG

BRYAN ZACK MASON,

                   Plaintiff,

v.

SONY PICTURES
ENTERTAINMENT INC., SONY
PICTURES TELEVISION INC.,
NBCUNIVERSAL MEDIA, LLC,
AND ERIC E. KRIPKE dba KRIPKE
ENTERPRISES,

                   Defendants.



 NOTICE OF FILING OF SUPPLEMENTAL AUTHORITY IN SUPPORT
 OF DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT UNDER
                        FRCP 12(B)(6)


      Defendants Sony Pictures Entertainment Inc., Sony Pictures Television Inc.,

NBCUniversal Media, LLC, and Eric E. Kripke hereby submit the attached

supplemental authority, Dubay v. King, No. 19-11224, 2021 WL 688507, --- Fed.

Appx. --- (11th Cir. Feb. 23, 2021), which the Eleventh Circuit decided after

Defendants filed their Motions to Dismiss under FRCP 12(b)(6) (Docs. 30-31).
                                       1
        Case 1:20-cv-03616-SDG Document 44 Filed 03/10/21 Page 2 of 6




      Like this case, Dubay involved a claim for copyright infringement. Plaintiff

claimed that the Roland Deschain character in The Dark Tower—a novel series by

Stephen King and related graphic novels and motion picture—infringed a character

named Restin Dane in a comic book series called The Rook. Plaintiff argued that the

characters were “substantially similar because (1) they have similar names,

(2) interact with towers that are integral to time travel, (3) have bird companions,

(4) are marked by knightly characteristics, (5) travel back in time to save a young

boy who becomes a gunslinger, (6) wear Western garb, (7) survive a fictionalized

Alamo, and (8) use knives.” Dubay, 2021 WL 688507, at *5. Plaintiff also argued

that “Dane was the first character that combined these elements to create a distinctive

character that King later copied.” Id.

      The Eleventh Circuit held that the characters were not substantially similar.

As the court explained, “[s]ubstantial similarity exists when ‘an average lay observer

would recognize the alleged copy as having been appropriated from the copyrighted

work.’” Id. at *6. It is the court’s task to “determine[] both whether the similarities

between the works are substantial from the point of view of the lay observer and

whether those similarities involve copyrightable material.’” Id. Addressing

Plaintiff’s allegations, the court held that, as a matter of law, “character names do

not merit copyright protection,” and “knightly heritage, travel to different times and
        Case 1:20-cv-03616-SDG Document 44 Filed 03/10/21 Page 3 of 6




parallel worlds, Western attire, fictionalized Alamo histories, and knife-wielding . .

. are scènes à faire that are too general to merit copyright protection.” Id. The court

held that the remaining elements were “not substantially similar because the

elements are portrayed in different ways.” Id. For instance, “Dane travels back in

time to the Battle of the Alamo and, by chance, saves the life of a young boy who

turns out to be Dane’s great-great-grandfather,” and “Deschain also saves and bonds

with a young boy, but Deschain later betrays and sacrifices the boy for the sake of

his quest.” Id. at *7. “Even if these elements bear some similarity, the portrayals of

these elements are distinguishable,” and “[g]iven these distinctive presentations, ‘no

reasonable jury upon proper instruction would find that the two works are

substantially similar.’” Id. (quoting Beal v. Paramount Pictures Corp., 20 F.3d 454,

459 (11th Cir. 1994)).

      The Eleventh Circuit also rejected Plaintiff’s argument that the characters’

combinations of these elements were substantially similar. Id. at *7. As the court

held, “by asking us to take a broader view of the characters, Dubay hurts rather than

helps his case because this holistic analysis further highlights the distinctiveness of

each character.” Id. The “characters are surrounded by different stories and contexts,

thereby rendering any similarities superficial.” Id.

      Like the plaintiff in Dubay, Plaintiff Bryan Mason alleges there is substantial
        Case 1:20-cv-03616-SDG Document 44 Filed 03/10/21 Page 4 of 6




similarity based on cherry-picked elements, abstracted to a high level of generality—

not at the level of expression. The portrayals of these randomly selected elements

are distinguishable, and when the works are compared holistically, no reasonable

jury upon proper instruction would find them substantially similar.

      While the issue of substantial similarity in Dubay arose on a motion for

summary judgment, the legal principles apply with equal force to a motion to dismiss

where, as here, the entire works are before the Court.1 The Eleventh Circuit’s

analysis of substantial similarity in Dubay, based on a comparison of the works

themselves in their concrete details, is instructive. For these reasons, Defendants

present the attached cases for the Court’s consideration.

      Respectfully submitted, March 10, 2021.

                                       HOLLAND & KNIGHT LLP

                                       /s/ Caroline Johnson Tanner
                                       Caroline Johnson Tanner
                                       Georgia Bar No. 392580
                                       One Regions Plaza, Suite 1800
                                       1180 West Peachtree Street, N.W.
                                       Atlanta, GA 30309-3407
                                       (404) 817-8500; (404) 881-0470 (Fax)
                                       caroline.tanner@hklaw.com
                                       Attorneys for Defendants



1
 The district court awarded the defendants over $1 million in legal fees and costs.
See Dubay, No. 3:17-cv-00348, Doc. 153 (M.D. Fla. Jan. 22, 2021).
        Case 1:20-cv-03616-SDG Document 44 Filed 03/10/21 Page 5 of 6




             LR 7.1(D) FONT COMPLIANCE CERTIFICATION

      The undersigned counsel for Defendants Sony Pictures Entertainment Inc.,

Sony Pictures Television Inc., NBCUniversal Media, LLC, and Eric E. Kripke

(erroneously sued as dba Kripke Enterprises) hereby certifies that the within and

foregoing document was prepared using Times New Roman 14-point font in

accordance with Local Rule 5.1 of the United States District Court for the Northern

District of Georgia.

      This 10th day of March, 2021.

                                      HOLLAND & KNIGHT LLP

                                      /s/ Caroline Johnson Tanner
                                      Caroline Johnson Tanner
                                      Georgia Bar No. 392580
                                      One Regions Plaza, Suite 1800
                                      1180 West Peachtree Street, N.W.
                                      Atlanta, GA 30309-3407
                                      (404) 817-8500
                                      (404) 881-0470 (Fax)
                                      caroline.tanner@hklaw.com

                                      Attorneys for Defendants Sony Pictures
                                      Entertainment Inc., Sony Pictures Television
                                      Inc., NBCUniversal Media, LLC, and Eric E.
                                      Kripke




                                        5
        Case 1:20-cv-03616-SDG Document 44 Filed 03/10/21 Page 6 of 6




                           CERTIFICATE OF SERVICE

      I hereby certify that on this day a true and correct copy of the foregoing

NOTICE OF FILING OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF

DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FRCP 12(B)(6) has been

filed via the Court’s CM/ECF electronic service and served via the ECF system to

all attorneys of record.

      This 10th day of March, 2021.

                                      HOLLAND & KNIGHT LLP

                                      /s/ Caroline Johnson Tanner
                                      Caroline Johnson Tanner
                                      Georgia Bar No. 392580




                                        6
